DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-21 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Nov. 8, 2021 has been entered and made of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments dated Nov. 8, 2021 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drabant et al. (US 2017/0127539 A1, IDS dated Mar. 24, 2021) in view of Cope (US 2015/0214195 A1) and Foster (US 2019/0123094 A1).
	As to claim 1, Drabant teaches a screen system (Drabant, Abs., “Systems provided to support a plurality of flexible display modules in an adjustable convex arrangement”) comprising: 

	a flexible panel (Drabant, FIGS. 2A-2B, [0118], “flexible display module 70”) having a front face (Drabant, FIGS. 2A-2B, [0118], “display plane 74”) and a back face (Drabant, FIGS. 2A-2B, [0118], “flexible substrate 76”);  
one or more attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) arranged on the back face of the flexible panel (Drabant, FIGS. 2-3, [0122], “coupled to flexible substrate 76 and adapted to engage with a ferromagnetic support frame”);
wherein the one or more attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) are configured to attach to a surface of a frame (Drabant, see FIGS. 8-10), and wherein the flexible panel (Drabant, FIGS. 2A-2B, [0118], “flexible display module 70”) is configured to conform to (Drabant, see FIGS. 8-10) the curvature of the surface of the frame (Drabant, FIGS. 8-10, [0126], “the plurality of display modules are free enough with respect to support planar support body 44 to accommodate such environmental factors as curvature of the support frame”).  
Drabant fails to explicitly teach the screen system to be LED; and the LED screen assembly comprising a plurality of LEDs arranged on the front face of the flexible LED panel.
However, Cope teaches the concepts of the screen system to be LED (Cope, FIG. 4, [0075], “chixel 202 may employ different light emitting technologies … LED”); and 
the LED screen assembly comprising a plurality of LEDs (Cope, FIG. 4, [0075], “chixel 202 may employ different light emitting technologies … LED”) arranged on the front face of the flexible LED panel (Cope, see FIG. 4).
that includes a plurality of self-contained pixel-containing chips, called chixels, that are arranged on a flexible substrate in a manner that provides sufficient bend radius to the substrate to allow flexing of the display” (Cope, [0004]).
	Drabant in view of Cope fails to explicitly teach “a circuit assembly connected to the flexible panel, wherein the circuit assembly is arranged relative to the flexible panel so as to allow the front face of the flexible panel to be curved in both a convex and concave direction”; and “wherein the flexible panel and the circuit assembly are configured to allow for repositioning of the flexible panel and the circuit assembly relative to the frame by repositioning the one or more attachment mechanisms relative to the frame”.
	However, Foster teaches the concept of a circuit assembly (Foster, FIGS. 3C-3D, [0081], e.g., “receiver circuit 122” and “power circuit 124”, etc.) connected to (Foster, see FIGS. 3C-3D, [0077], “interconnect interface 321 between the power supply PCB 327 and PCB 325 may be one or a combination of flex cables, pins, sockets, ribbon cables, or any other type of quick connect/disconnect interconnect. The power interconnect may have the same interface as the data transfer interconnect.”) the panel (Foster, FIGS. 3C-3D, [0067], “PCB 305” comprising “LEDs 304”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “alignment feature 100” comprising flexible “LED chixels 202” taught by Drabant in view of Cope to further comprise “receiver circuit 122” and “power circuit 124”, etc. connected by, e.g., “ribbon cables” between “interconnect interfaces 321 323”, as taught by Foster, so that the circuit assembly (Foster, FIGS. 3C-3D, [0081], e.g., “receiver circuit 122” and “power see FIG. 5), 
	wherein the flexible panel (Cope, FIG. 4, [0075], “chixel 202 may employ different light emitting technologies … LED”) and the circuit assembly (Foster, FIGS. 3C-3D, [0081], e.g., “receiver circuit 122” and “power circuit 124”, etc.) are configured to allow for repositioning (Drabant, e.g., see FIGS. 8A-9A) of the flexible panel (Cope, FIG. 4, [0075], “chixel 202 may employ different light emitting technologies … LED”) and the circuit assembly (Foster, FIGS. 3C-3D, [0081], e.g., “receiver circuit 122” and “power circuit 124”, etc.) relative to the frame (Drabant, FIGS. 8A-9A, “support body 44”) by repositioning the one or more attachment mechanisms (Drabant, FIGS. 8A-9A, [0077], e.g., “radially adjustable coupler 43”) relative to the frame (Drabant, FIGS. 8A-9A, [0138], e.g., “three dimensional cylindrical shaped viewing plane 80”), in order to resolve the problem that “manufacturers mount individual encased power supplies inside the display panel housing. This typically results in an increase in the thickness and weight of the individual panels and the bulk of the whole assembly” (Foster, [0004]).
 As to claim 2, Drabant teaches the LED screen system of claim 1, wherein the flexible panel (Drabant, FIGS. 2A-2B, [0118], “flexible display module 70”) is configured to be conformable to any of a convex, concave, and flat surface of the frame (Drabant, see FIGS. 8-10, [0014], “present a non-flat viewing plane having convex, concave, or multiple convex and concave curvatures”).  
As to claim 3, Drabant teaches the LED screen system of claim 1, wherein the one or more attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) are one or 
	As to claim 4, Cope teaches the LED screen system of claim 1, wherein the front face of the flexible panel (Cope, FIGS. 5-6, [0060], the front face of “chixel-based display 500”) is configured to have a curvature of up to 50 degrees in the concave direction and 50 degrees in the convex direction (Cope, FIG. 6, [0060], “with sufficient bend radius to be rolled up into a tube having a radius”).  Examiner renders the same motivation as in claim 1.  
	As to claim 5, Drabant teaches the LED screen system of claim 1, wherein the flexible panel (Drabant, FIGS. 2A-2B, [0118], “flexible display module 70”) is slidably positionable on the surface of the frame (Drabant, FIG. 1, [0114], “FIG. 1F shows how predetermined pattern 14 according to a square tiling of the plane may be used to position individual light emitting elements 71a, 71b, and 71c according to the location of the vertexes of said predetermined pattern 14”; Examiner interprets that “slidably” means a way of “repositioning” based on, e.g., FIG. 17 and para. [0052] of the presentation and it is implicitly taught that “flexible display module 70” with “magnetic couplers 90” may be slidably repositionable during installation).  
	As to claim 6, Cope teaches the LED screen system of claim 1, further comprising a plurality of LED screen assemblies (Cope, see FIGS. 1-9; [0075], “chixel 202 may employ different light emitting technologies … LED”), wherein the plurality of LED screen assemblies are configured to be positionable on the frame so as to conform to the curvature of the surface of the frame and to display a single image over the plurality of LED screen assemblies (Cope, see FIG. 1, [0081], “provide uniform LED spacing and hence uniform sub-pixel and pixel spacing across the display 100.”).  Examiner renders the same motivation as in claim 1.  
claim 7, Cope teaches the LED screen system of claim 6, wherein the plurality of LED screen assemblies are configured so as to be positionable on the frame so as to display the single image without visible gaps between the plurality of LED screen assemblies (Cope, [0081], “In addition, the pixel gap 306 may be uniform across the display and may be set equal to the pixel gap 308. By providing the sub-pixels 1802 about the edge of the chixel 1806, and removing a predetermined amount of the substrate 208 in the dicing process, the chixel gap 304 may be such that the pixel gap 306 between pixels on adjacent chixels 202 is the same as the pixel gap between pixels on the same chixel and the pixel gap is equal to the subpixel gap. This provides for a uniform display with minimal gap lines”).  Examiner renders the same motivation as in claim 1.  
  	As to claim 8, Drabant teaches the LED screen system of claim 6, wherein the position of the one or more attachment mechanisms of each of the plurality of LED screen assemblies are adjustable relative to the back face of the flexible panel (Drabant, [0124], “a display module may be characterized as being installed onto the support frame when its magnetic couplers have engaged a portion of planar support body 44 and its frame retention means is disposed in a retaining position”).  
	As to claim 9, Drabant teaches the LED screen system of claim 1, wherein the LED screen assembly (Drabant, FIGS. 2A-2B, [0118], “alignment feature 100”) is water resistant (Drabant, [0023], “enabling the construction of large systems of flexible display modules having desirable viewing properties, desirable flexibility, and desirable weather and environmental resistance properties”).  
	As to claim 10, Drabant in view of Cope and Foster teaches a method of assembling an LED (Cope, FIG. 4, [0075], “chixel 202 may employ different light emitting technologies … 
	attaching a plurality of LED screen assemblies (Cope, see FIGS. 1-9; [0075], “chixel 202 may employ different light emitting technologies … LED”), each having a circuit assembly (Foster, FIGS. 3C-3D, [0081], e.g., “receiver circuit 122” and “power circuit 124”, etc.), to a frame (Drabant, e.g., see FIGS. 8A-8B, [0137], “display mounting face 46”) using a plurality of attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”); 
	connecting the plurality of LED screen assemblies (Cope, see FIGS. 1-9; [0075], “chixel 202 may employ different light emitting technologies … LED”) via the circuit assemblies (Foster, FIGS. 3C-3D, [0081], e.g., “receiver circuit 122” and “power circuit 124”, etc.) to one another so as to transmit image data to each LED screen assembly in the plurality of LED screen assemblies (Foster, e.g., FIG. 5, [0026], “In FIG. 5, an embodiment of a multi-panel LED display will be described”; [0089], “building block panels that are configurable with future expandability. These displays can offer complete expandability to upgrade in the future without having to replace the entire display. Installation is fast and easy with very little downtime, which allows any electronic message to be presented more quickly”); 
	providing image data, by one or more processors, to the plurality of LED screen assemblies (Drabant, [0146], “a plurality of display control units may be used to power display modules and to supply image data to the plurality of display modules comprising the viewing plane … attaching equipment mount directly to a modular support frame allows the weight of any mounted equipment to be transmitted into the support structure thereby preventing the attached weight from substantially affecting the ability of a planar support body to curve smoothly in directions transverse to the support direction”); and 
see FIG. 1);  wherein the plurality of attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) are configured to attach to a surface of the frame (Drabant, see FIGS. 8A-8B, [0136], “FIG. 8A and FIG. 8B show perspective views of a system of display modules, installed on a planar support body 44”), and wherein the plurality of LED screen assemblies (Cope, see FIGS. 1-9; [0075], “chixel 202 may employ different light emitting technologies … LED”) have a flexible LED panel (Cope, e.g., see FIGS. 1-6) that is configured to conform to the curvature of the surface of the frame (Drabant, FIG. 3C, [0126], “the plurality of display modules are free enough with respect to support planar support body 44 to accommodate such environmental factors as curvature of the support frame”).  Examiner renders the same motivation as in claim 1.
	As to claim 11, Drabant teaches the method of assembling an LED video screen of claim 10, further comprising: 
	identifying gaps or misalignments in the displayed image; and repositioning one or more of the LED screen assemblies relative to the frame so as to remove the gap or misalignment (Drabant, FIG. 1, [0114], “FIG. 1F shows how predetermined pattern 14 according to a square tiling of the plane may be used to position individual light emitting elements 71a, 71b, and 71c according to the location of the vertexes of said predetermined pattern 14”; Examiner interprets that “identifying gaps or misalignments in the displayed image” means a way of “repositioning” based on, e.g., FIG. 17 and para. [0052] of the presentation performed solely by a human installer and it is implicitly taught that “flexible display module 70” with “magnetic couplers 90” may be repositionable during installation).  
	As to claim 12, Drabant in view of Cope teaches the method of assembling an LED video screen of claim 10, wherein the flexible LED panel (Cope, see FIGS. 1-9; [0075], “chixel 202 may see FIGS. 8-10, [0014], “present a non-flat viewing plane having convex, concave, or multiple convex and concave curvatures”).  Examiner renders the same motivation as in claim 1.
	As to claim 13, Drabant teaches the method of assembling an LED video screen of claim 10, wherein the attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) are one or more magnets (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) and wherein the surface of the frame is magnetic (Drabant, FIG. 6A, [0133], “a ferromagnetic support frame”).  
	As to claim 14, it recites the similar limitations as in claim 4, and Cope teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 4 for detailed analysis.
	As to claim 15, it recites the similar limitations as in claim 5, and Drabant teaches them.  Please see claim 5 for detailed analysis.
	As to claim 16, Drabant teaches the method of assembling an LED video screen of claim 11, wherein the repositioning of the one or more LED screen assemblies comprises adjusting a position of one or more attachment mechanisms (Drabant, FIG. 1, [0114], “FIG. 1F shows how predetermined pattern 14 according to a square tiling of the plane may be used to position individual light emitting elements 71a, 71b, and 71c according to the location of the vertexes of said predetermined pattern 14”; Examiner interprets that “identifying gaps or misalignments in the displayed image” means a way of “repositioning” based on, e.g., FIG. 17 and para. [0052] of the presentation performed solely by a human installer and it is implicitly taught that “flexible display module 70” with “magnetic couplers 90” may be repositionable during installation).  
	As to claim 17, it recites the similar limitations as in claim 9, and Drabant teaches them.  Please see claim 9 for detailed analysis.
claim 18, Drabant teaches the method of assembling an LED video screen of claim 10, wherein the surface of the frame is the surface of sheet metal (Drabant, FIGS. 3A-3C, [0124], “a portion of the planar support body that is ferromagnetic”; it is implicitly taught that “support body 44” may be made of metal to be magnetically engaged with “magnetic couplers 90”).
	As to claim 19, Drabant teaches the method of assembling an LED video screen of claim 18, wherein the attachment mechanisms (Drabant, FIGS. 2-3, [0122], e.g., “magnetic couplers 90”) attach directly to the surface of the sheet metal (Drabant, see FIGS. 3A-3C).
	As to claim 20, Drabant teaches the method of assembling an LED video screen of claim 19, wherein the surface of the sheet metal is curved (Drabant, e.g., see FIG. 9B, [0140], “A planar support body lap joint 45 may be used where opposing edges of planar support body 44 meet” so that “support body 44” may be curved as in FIG. 9B).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Drabant et al. (US 2017/0127539 A1, IDS dated Mar. 24, 2021) in view of Cope (US 2015/0214195 A1), Foster (US 2019/0123094 A1) and Sukumoda et al. (US 5,809,676 A, IDS dated Mar. 24, 2021).
	As to claim 21, it differs from claim 1 only in that it is the same LED screen system comprising the same elements of the LED screen system recite in claim 1.  
	It recites the similar limitations, and further recites “wherein the circuit assembly contains a circuit board that is enclosed within a box, wherein the box is connected to the flexible panel at one or more locations by connectors that extend from the box, and wherein the connectors are configured so that a gap exists between the back face of the flexible panel and a bottom surface of the box so as to allow the flexible panel to be curved in both a convex and concave direction, and 
	Drabant in view of Cope and Foster teaches them, and Foster further teaches the concept that the circuit assembly (Foster, FIGS. 3C-3D, [0081], e.g., “receiver circuit 122” and “power circuit 124”, etc.) contains a circuit board that is enclosed within a box (Foster, see FIGS. 3C-3D; it is inherently taught that such circuits must be enclosed within an insulating box).  Examiner renders the same motivation as in claim 1.  Please also see claim 1 for detailed analysis.
	Drabant in view of Cope and Foster fails to explicitly teach “wherein the box is connected to the flexible panel at one or more locations by connectors that extend from the box, wherein the connectors are configured so that a gap exists between the back face of the flexible panel and a bottom surface of the box so as to allow the flexible panel to be curved in both a convex and concave direction, and wherein the flexible panel is configured to conform to the curvature of the one or more surfaces of the frame”.  
	However, Sukumoda teaches the concepts that the box (Sukumoda, e.g., see FIG. 1) is connected to the flexible panel at one or more locations by connectors (Sukumoda, FIG. 1, “flat fixing portions 8a” with “clips 7 made of spring steel” and “screws 20”) that extend from the box (Sukumoda, see FIG. 1), wherein the connectors (Sukumoda, FIG. 1, “flat fixing portions 8a” with “clips 7 made of spring steel” and “screws 20”) are configured so that a gap exists between the back face of the flexible panel and a bottom surface of the box so as to allow the flexible panel to be curved in both a convex and concave direction, and wherein the flexible panel is configured to conform to the curvature of the one or more surfaces of the frame (Sukumoda, see FIG. 1).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify each “alignment feature 100” taught by Drabant to further respectively comprise Foster, as taught by Sukumoda, in order to provide that “the constituent modular components can be manufactured at a low cost, and the manufacturing cost can be decreased” (Sukumoda, col. 2, ll. 28-30).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Hall (US 2016/0019831 A1) teaches the concept of “modular display panel … including a power supply and a network interface controller” (Abs.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 7, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***